DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein current is increased in the preliminary conduction step.” It is unclear whether this limitation is intended to indicate that the current is increased with respect to the current of the main conduction step, or whether the current increases with respect to time during the preliminary conduction step. Examiner is interpreting this limitation to indicate that the current increases with respect to time during the preliminary conduction step, and suggests amending accordingly if this is the intended meaning.
Claim 3 recites, “wherein current is increased in the main conduction step.” It is unclear whether this limitation is intended to indicate that the current is increased with respect to the current of the preliminary conduction step, or whether the current increases with respect to time during the main conduction step. Examiner is interpreting this limitation to indicate that the current increases with respect to time during the main conduction step, and suggests amending accordingly if this is the intended meaning.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 – 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites, “wherein the preliminary conduction step comprises continuous conduction.” However, claim 1, from which claim 4 depends, recites wherein “80% or more of the conduction method of each of the conduction time ta seconds and the conduction time of the main conduction step is continuous conduction in which conduction is continuously performed.” That is, claim 1 already requires wherein the preliminary conduction step (which is performed for conduction time ta seconds) comprises continuous conduction. Therefore, the limitation of claim 4 does not further limit claim 1. Similarly, claim 5 recites, “wherein the main conduction step comprises continuous conduction.” Claim 1, from which claim 5 depends, already requires wherein the main conduction step comprises continuous conduction. Therefore, the limitation of claim 5 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (WO 2017/010071).
Regarding claim 1, Taniguchi discloses a method for the production of a resistance spot-welded joint in which two or more steel sheets are superposed, and a superposed portion thereof is pressed and energize by an electrode (“As shown in FIG. 1, resistance spot welding is performed by attaching a plate set 3 of two or more stacked steel plates (here, a set of two plates of a lower steel plate 1 and an upper steel plate 2) to a pair of upper and lower electrodes (lower Are sandwiched between the electrode 4 and the upper electrode 5) and energized while being pressed to melt the sandwiched portion to form a nugget (melting portion) 6 having a necessary size, thereby obtaining a welded joint” [Google Patents translation]), wherein 
a tip diameter of the electrode, which is the diameter of a circle which is equivalent in area to a region in which a surface region of a tip surface of the electrode having a radius of curvature of 40 mm or more is projected onto a surface perpendicular to a direction of pressure of the electrode, is 8.0 mm or more (“as the electrodes 4 and 5, DR-type electrodes of alumina-dispersed copper having a radius of curvature R40 at the tip and a tip diameter of 8 mm were used” [Google Patents translation]),
the method comprising: 
a preliminary conduction step (see Fig. 3, showing applying current Ip for time Tp; this corresponds to a preliminary conduction step; “The pre-energization current value is Ip [kA], the energization time is Tp [ms]” [Google Patents translation]) of applying a current Ia(t) (kA) for a conduction time ta seconds so as to satisfy formulas (1) and (2) below while pressing the electrode with a pressure of 5.5 kN or more (see Table 1, which shows sample welding conditions 1-13; sample welding conditions 2 and 3 each show Ip (which is current value for the preliminary conduction step) of 6 kA applied for a time, Tp, of 200 ms; this satisfies Applicant’s claimed formulas (1) and (2); that is, 6 kA is ≤ 6 kA (thus satisfying formula (1), and 6 kA applied for 200 ms results in                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        t
                                        a
                                    
                                
                                
                                    I
                                    a
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                
                            
                        
                     = 1.2 kA·s (thus satisfying formula (2); additionally, in sample welding conditions 2 and 3, a pressure of 5.5 kN is applied), and 
a main conduction step of energizing while pressing the electrode with a pressure of 5.0 kN or more after the preliminary conduction step (see Fig. 3, showing applying current Im for time Tm; “The current value of main energization is Im [kA], the energization time is Tm [ms]” [Google Patents translation]; in sample welding conditions 2 and 3, a pressure of 5.5 kN is applied; “By energizing while applying pressure, a nugget 6 having a required size is formed to obtain a welded joint. Such a spot welding method includes a pair of upper and lower electrodes 4 and 5, can be energized while applying pressure while sandwiching a portion to be welded by the pair of electrodes 4 and 5, and can arbitrarily control the applied pressure and welding current during welding”), wherein 
current in the preliminary conduction step and the main conduction step is direct current (“as shown in FIG. 1 described above, resistance spot welding is performed on a plate set 3 in which two steel plates (lower steel plate 1 and upper steel plate 2) are stacked, and a resistance spot welded joint is obtained. Was made. The apparatus used for resistance spot welding is a C gun type welding apparatus that pressurizes an electrode with a servo motor. The power source is a DC power source. The energization at this time was performed under the conditions shown in Table 1” [Google Patents translation]), and 
80% or more of the conduction method of each of the conduction time ta seconds and the conduction time of the main conduction step is continuous conduction in which conduction is continuously performed (Applicant’s specification states, “Continuous conduction as used herein means conduction in which the magnitude of the DC current does not become 0 Amperes” [0063]; Fig. 3 of Taniguchi shows the welding current Ip, during preliminary welding time Tp, as being continuous; that is, the magnitude of the current Ip does not become 0 Amperes; Fig. 3 also shows the welding current Im, during main welding time Tm, as being continuous; that is, the magnitude of the current Im does not become 0 Amperes),
                        
                            I
                            a
                            
                                
                                    t
                                
                            
                        
                     ≤ 6.0 (kA)					formula (1)
0.5 (kA·s) ≤                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        t
                                        a
                                    
                                
                                
                                    I
                                    a
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                
                            
                        
                     ≤ 2.0 (kA·s)		formula (2).

    PNG
    media_image1.png
    400
    903
    media_image1.png
    Greyscale

Table 1 of Taniguchi

Regarding claim 4, Taniguchi discloses wherein the preliminary conduction step comprises continuous conduction (Fig. 3 of Taniguchi shows the welding current Ip, during preliminary welding time Tp, as being continuous; that is, the magnitude of the current Ip does not become 0 Amperes, and is therefore considered continuous conduction).

Regarding claim 5, Taniguchi discloses wherein the main conduction step comprises continuous conduction (Fig. 3 shows the welding current Im, during main welding time Tm, as being continuous; that is, the magnitude of the current Im does not become 0 Amperes, and is therefore considered continuous conduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (WO 2017/010071) in view of Furusako et al. (WO 2015/170687).
Regarding claim 2, Taniguchi does not expressly disclose wherein current is increased in the preliminary conduction step.
Furusako is directed toward a spot welding method [Title]. Furusako discloses wherein current is increased in a preliminary conduction step (see Fig. 6, showing a preliminary conduction step applied during time tu; the plot of current has an “upslope,” indicating that current is increased during this preliminary conduction step).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein current is increased in a preliminary conduction step. Furusako states, “welding current is gradually increased (in an upslope manner, for example) in order to improve the fit of the contact surfaces between steel plates and to reduce plate gaps. Because rapid loading of current causes current application to be localized and then splash occurs as a result of the welding of sections where current is applied, current is applied gradually (in an upslope manner, for example) and localized heating is avoided” [Abstract].

Regarding claim 3, Taniguchi does not expressly disclose wherein current is increased in the main conduction step.
Furusako discloses wherein current is increased in the main conduction step (see Fig. 6, showing a main conduction step applied during time t3; the plot of current has an “upslope,” indicating that current is increased during this main conduction step).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein current is increased in the main conduction step. As described in the rejection of claim 2, the gradual increase of current avoids localized heating and resultant splash.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (WO 2017/010071) in view of Fujimoto et al. (JP 2004-291088).
Regarding claim 6, Taniguchi does not expressly disclose wherein a contact resistance of at least one of the steel sheets is 1 mΩ or more.
Fujimoto is directed toward a method for determining the weldability of a steel member [Abstract], wherein the steel member is to be welded by spot welding [Google patents translation; first paragraph in description section]. Fujimoto discloses the following regarding contact resistance: “the resistance value (contact resistance value) between the electrodes when two aluminum-plated steel sheets are sandwiched between a pair of electrodes and a pressure of 12.6 kgf / mm 2 is applied is 0.05 to 12 mΩ” [Google patents translation].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a contact resistance of at least one of the steel sheets is 1 mΩ or more. This allows for welding two or more steel sheets with desired characteristics (for example, wherein the steel sheets are aluminum-plated, as described by Fujimoto). Additionally, while Fujimoto discloses a contact resistance of 0.05 to 12 mΩ, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (WO 2017/010071) in view of Urushihara et al. (US 2009/0011269).
Regarding claim 7, Taniguchi does not expressly disclose wherein the tip diameter of the electrode is 8.5 mm or more.
Urushihara is directed toward a spot welding method [Abstract]. Urushihara discloses wherein the tip diameter of an electrode is 8.5 mm or more (Table 3 shows various tip diameters and tip curvatures of radius; for example, Mark M (the thirteenth row in Table 3) is performed with an electrode that has a tip diameter of 12 mm, and radius of curvature of 150 mm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tip diameter of the electrode is 8.5 mm or more. Urushihara discloses, “in order to ensure the nugget area, it is preferred that the tip diameter is 7 mm or more and the tip R is 75 mm or more” [0154]. In other words, the dimensions of the electrode tip affect the weld nugget size. Therefore, it would have been obvious to include wherein the tip diameter is 8.5 mm or more, to achieve a desired weld nugget size. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanakawa et al. (JP 2003-236674) is directed toward an apparatus and method for spot welding of high-tensile steel [Title], wherein a plurality of conduction steps are performed, and wherein the current is gradually increased in the first conduction step [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761